                                 Case 2:14-cv-00786-GMN-PAL Document 189 Filed 11/01/18 Page 1 of 2



                       1       RICK D. ROSKELLEY, ESQ., Bar # 3192
                               ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                       2       MONTGOMERY Y. PAEK, ESQ., Bar # 10176
                               NEIL C. BAKER, ESQ., Bar # 14476
                       3       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway, Suite 300
                       4       Las Vegas, NV 89169-5937
                               Telephone:    702.862.8800
                       5       Fax No.:      702.862.8811
                               Email:        rroskelley@littler.com
                       6       Email:        rgrandgenett@littler.com
                               Email:        mpaek@littler.com
                       7       Email:        nbaker@littler.com
                       8       Attorneys for Defendant
                               BRIAD RESTAURANT GROUP, LLC
                       9

                    10                                         UNITED STATES DISTRICT COURT

                    11                                               DISTRICT OF NEVADA

                    12

                    13         JEFFREY ANDERSEN, an individual, on
                               behalf of himself and all similarly situated
                    14         individuals,                                      Case No. 2:14-cv-00786-GMN-PAL

                    15                            Plaintiff,                     STIPULATION AND ORDER TO EXTEND
                                                                                 DEFENDANT’S TIME TO FILE REPLY IN
                    16         vs.                                               SUPPORT OF SECOND RENEWED
                                                                                 MOTION FOR SUMMARY JUDGMENT
                    17         BRIAD RESTAURANT GROUP, LLC., a                   AS TO PLAINTIFF JEFFREY ANDERSEN
                               New Jersey limited liability company; and
                    18         DOES 1 through 100, inclusive,                    (FIRST REQUEST)

                    19                            Defendant.

                    20

                    21                 In accordance with Local Rule 7-1, the parties hereby stipulate to extend the time stated in

                    22         Local Rule 7-2(b) that Defendants’ have to file their reply in support of Defendant’s Second

                    23         Renewed Motion for Summary Judgment as to Plaintiff Jeffrey Andersen (the “Motion,” ECF No.

                    24         181). Given the parties’ heavy workloads and the unique complexity of the Motion’s subject matter,

                    25         the parties stipulate to this extension to provide Defendant with a full and fair opportunity to respond

                    26         to Plaintiff’s Response to Defendant’s Second Renewed Motion for Summary Judgment (ECF No.

                    27         188).

                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                 Case 2:14-cv-00786-GMN-PAL Document 189 Filed 11/01/18 Page 2 of 2



                       1                Defendant’s current deadline for filing and serving their Reply in Support of Defendant’s
                       2       Second Renewed Motion for Summary Judgment (the “Reply”) is November 8, 2018. The parties
                       3       herby request that Defendants be granted an additional five days to file and serve their Reply, up to
                       4       and including November 13, 2018. This is Defendant’s first request to extend the deadline for filing
                       5       their Reply.
                       6
                               Dated: November 1, 2018                    Dated: November 1, 2018
                       7

                       8

                       9       /s/ Bradley Schrager                         /s/ Neil C. Baker
                               DON SPRINGMEYER, ESQ.                        RICK D. ROSKELLEY, ESQ.
                    10         BRADLEY SCHRAGER, ESQ.                       ROGER GRANDGENETT, ESQ.
                               DANIEL BRAVO, ESQ.                           MONTGOMERY Y. PAEK, ESQ.
                    11         WOLF, RIFKIN, SHAPIRO,                       NEIL C. BAKER, ESQ.
                               SCHULMAN & RABKIN, LLC                       LITTLER MENDELSON, P.C.
                    12
                               Attorneys for Plaintiffs                     Attorneys for Defendants
                    13

                    14
                                                                           ORDER
                    15

                    16              IT IS SO ORDERED.

                    17
                                            2
                               DATED this _____day of November, 2018.                __________________________________
                    18
                                                                                     Gloria M. Navarro, Chief Judge
                    19                                                               UNITED STATES DISTRICT COURT
                    20

                    21

                    22

                    23

                    24

                    25
                               FIRMWIDE:159563611.1 058582.1012
                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
                                                                              2.
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
